DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4-5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 9,738,784).
Regarding claims 1, 4-5 and 8-11:  Allen et al. (US ‘784) discloses Example 5 [Ex. 5; 46:22-47:55; Table 2] contains 94% PPC (polypropylene carbonate; containing less than 2% propylene carbonate; average molecular weight of 185,000 [46:24-26; 74:18-75:36]), 5% Ecoflex (poly(butylene adipate-co-terephthalate) and 1% Joncryl.  The resulting film has a tensile strength of 44 MPa and an elongation of break of 197% [Ex. 5; 46:22-47:55; Table 2].  Allen et al. (US ‘784) discloses the composition can contain starch [26:4-24].
Allen et al. (US ‘784) does not specifically disclose Ex. 5 containing starch.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included starch based on the invention of Allen et al. (US ‘784), and would have been motivated to do so since Allen et al. (US ‘784) suggests that the composition can contain starch [26:4-24].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
The claimed effects and physical properties, i.e. Young’s modulus of 300 Mpa to 500 Mpa [instant claim 8]; the biodegradable plastic may increase the tensile strength by 3 to 4 times and the elongation by 4 to 5 times [instant claim 11], would implicitly be achieved, as “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claims 12, 15-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 9,738,784).
Regarding claims 12, 15-16 and 20:  Allen et al. (US ‘784) discloses a method of preparing the film composition of Example 5 [Ex. 5; 46:22-47:55; Table 2], wherein a mixture containing 94% PPC (polypropylene carbonate, average molecular weight of 185,000 [46:24-26; 74:18-75:36]), 5% Ecoflex (poly(butylene adipate-co-terephthalate) and 1% Joncryl were compounded in a twin screw extruder.  The resulting compounded mixture was formed into a film having a tensile strength of 44 MPa and an elongation of break of 197% [Ex. 5; 46:22-47:55; Table 2].  Allen et al. (US ‘784) discloses the composition can contain starch [26:4-24].
Allen et al. (US ‘784) does not specifically disclose Ex. 5 containing starch.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included starch based on the invention of Allen et al. (US ‘784), and would have been motivated to do so since Allen et al. (US ‘784) suggests that the composition can contain starch [26:4-24].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claims 17:  Allen et al. (US ‘784) discloses the basic claimed method [as set forth above with respect to claim 15].
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [See MPEP 2113].

Allowable Subject Matter
Claims 2-3, 6-7, 13-14, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Allen et al. (US 9,738,784) does not disclose a composition containing 35-45 wt% starch, 44-54 wt% poly(butylene adipate-co-terephthalate and 1-5wt% polypropylene carbonate.  Allen et al. (US 9,738,784) does not disclose a compound of instant formula 1, or the PPC having a Mn of 2119-6836 Da and a Mw of 2918-9542 Da.

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767